 

Exhibit 10.1

 

PROMISSORY NOTE

 

$200,000 June 22, 2020 (the “Issuance Date”)

 

FOR VALUE RECEIVED, NanoVibronix, Inc. (“Borrower”) promises to pay Globis
Capital Partners, L.P. (“Noteholder”) in lawful money of the United States of
America, the amount of $200,000 plus accrued and unpaid interest (the “Note”) on
the earlier of (a) June 22, 2021, and (b) the date on which all amounts under
this Note shall become due and payable pursuant to Section 5 (the “Payment
Date”)

 

1. Interest. Interest shall accrue on the outstanding principal balance of this
Note at the per annum rate of 10% commencing on the Issuance Date. All interest
shall be due and payable in arrears on the Payment Date or the earlier payment
in full of this Note.

 

2. Manner of Payment. The amount of this Note shall be paid by Borrower to
Noteholder by wire transfer of immediately available funds to an account or
accounts designated by Noteholder in writing on the Payment Date.

 

3. Prepayment. Borrower may, without premium or penalty, at any time and from
time to time, prepay all or any portion of this Note.

 

4. Events of Default. The occurrence and continuance of any of the following
shall constitute an “Event of Default” hereunder:

 

(a) Failure to Pay. The Borrower fails to pay the full amount of the Note on the
Payment Date.

 

(b) Bankruptcy.

 

(i) the Borrower commences any case, proceeding or other action (A) under any
existing or future law relating to bankruptcy, insolvency, reorganization, or
other relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the
Borrower makes a general assignment for the benefit of its creditors;

 

(ii) there is commenced against the Borrower any case, proceeding or other
action of a nature referred to in Section 4(b)(i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (ii)
remains undismissed, undischarged or unbonded for a period of 30 days;

 

(iii) there is commenced against the Borrower any case, proceeding or other
action seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which has not been vacated, discharged, or stayed
or bonded pending appeal within 30 days from the entry thereof; or

 

(iv) the Borrower takes any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in Section
4(b)(i), Section 4(b)(ii) or Section 4(b)(iii) above.

 

 

   

 

5. Remedies. Upon the occurrence of any Event of Default and at any time
thereafter during the continuance of such Event of Default, the Noteholder may
at its option, by written notice to the Borrower (a) declare the entire
principal amount of this Note, together with all accrued interest thereon and
all other amounts payable hereunder, immediately due and payable; and/or (b)
exercise any or all of its rights, powers or remedies under applicable law;
provided, however that, if an Event of Default described in Section 4(b) shall
occur, the principal of and accrued interest on this loan shall become
immediately due and payable without any notice, declaration or other act on the
part of the Noteholder.

 

6. Contracted for Interest. The Noteholder agrees to pay an effective contracted
amount as provided in this Note. The Noteholder understands and believes that
this transaction complies with the usury laws of the state of New York; however,
if any other charges in connection with this transaction are ever determined to
exceed the maximum amount permitted by law, then the Noteholder agrees that (a)
the amount of interest or charges payable pursuant to this transaction shall be
reduced to the maximum amount permitted by law; and (b) any excess amount
previously collected from the Noteholder in connection with this transaction,
which exceeded the maximum amount permitted by law, will be credited against the
principal balance then outstanding hereunder. If the outstanding principal
balance hereunder has been paid in full, the excess amount paid will be refunded
to the Noteholder.

 

7. Enforcement Expenses. The Borrower agrees to pay all costs and expenses of
enforcement of this Note, including, without limitation, reasonable attorneys’
fees and expenses.

 

8. Severability. If any provision in this Note is held invalid or unenforceable
by any court of competent jurisdiction, the other provisions of this Note will
remain in full force and effect. Any provision of this Note held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

9. Governing Law. This Note will be governed by the laws of the State of New
York without regard to conflicts of laws principles.

 

10. Parties in Interest. This Note shall bind the Borrower and its successors
and assigns. This Note shall not be assigned, pledged or transferred by
Noteholder without the express prior written consent of the Borrower, except by
will or, in default thereof, by operation of law.

 

11. Section Headings; Construction. The headings of Sections in this Note are
provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Note unless otherwise specified. All
words used in this Note will be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the words “hereof”
and “hereunder” and similar references refer to this Note in its entirety and
not to any specific section or subsection hereof.

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the date
first written above.

 

  NanoVibronix, Inc.               By: Brian Murphy   Title: Chief Executive
Officer

 



 

 